Citation Nr: 0716027	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  02-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for residuals of Ludwig's 
angina of the neck area, including scars and myofascial pain 
of the cervical spine, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to September 
1975.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to conduct needed procedural development.  
Following the completion of the requested actions by the AMC, 
the case has since been returned to the Board for further 
review.  

Notice is taken that the veteran submitted additional 
documentary evidence in support of the issue on appeal in 
early 2007, in apparent response to the supplemental 
statement of the case (SSOC) issued in December 2006.  The 
submission of that evidence was not followed by the AMC's 
issuance of another SSOC, but it is evident that the 
veteran's representative in his April 2007 brief offered a 
waiver of initial RO/AMC review of that evidence and issuance 
of any further SSOC.  


FINDINGS OF FACT

1.  Scars from a tracheotomy and installation of drains for 
treatment of the veteran's Ludwig's angina are well healed, 
relatively small in size, not currently symptomatic or 
productive of any functional impairment.  

2.  Soft tissue trauma in association with the veteran's 
Ludwig's angina are manifested by areas of fibrosis with skin 
tightness and lack of suppleness of the neck skin, which is 
analogous to scarring; such skin findings are consistent with 
moderate but no more than moderate disfigurement of the skin 
of his neck.  

3.  Myofascial pain resulting from soft tissue injury in 
association with the veteran's Ludwig's angina is manifested 
by moderate but no more than moderate limitation of motion of 
the cervical spine. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for tracheotomy and 
drain scars of the neck and submental areas, due to treatment 
for Ludwig's angina, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7800-7805 
(2006).

2.  The criteria for the assignment of a 10 percent schedular 
rating, but none greater, for disfigurement of the skin of 
the neck, as a residual of Ludwig's angina, have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7899-7800 
to 7805 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.7, 4.20, 4.118, Diagnostic Codes 7899-7800 to 7805 (2006).

3.  The criteria for the assignment of a 20 percent schedular 
rating, but none greater, for limitation of motion of the 
cervical spine, as a residual of Ludwig's angina, have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 5290 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board most 
recently in April 2006, and prior to that, in May 2004 and 
February 2005.  All of the actions previously sought by the 
Board through its prior development requests appear to have 
been completed in full as directed, and neither the veteran, 
nor his representative, contends otherwise.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the veteran's 
claims for increase, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for him was provided initially in the 
RO's letter of October 2001 and in various, subsequently 
dated items of correspondence from the RO and AMC to him.  
Notice pursuant to Dingess/Hartman was furnished to the 
veteran by the AMC through its letter of May 2006.  The 
veteran was thereby notified that he should submit all 
pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the VCAA letter of October 2001 preceded entry 
of the initial RO decision in April 2002, and it is apparent 
that the claim was readjudicated by VA after full VCAA notice 
was furnished, including that pertaining to Dingess-Hartman.  
See Supplemental Statement of the Case (SSOC) issued in 
December 2006; Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of a notification defect). 

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the record contains extensive examination and treatment 
reports compiled by VA and non-VA sources.  The record also 
reflects that four VA medical examinations have been afforded 
the veteran with respect to his service-connected residuals 
of Ludwig's angina during the course of the instant appeal, 
with such examinations having been comprehensive in scope and 
productive of detailed clinical findings, and in some 
instances, photos of the veteran's skin.  Inasmuch as there 
is ample competent evidence of record to render an appellate 
decision, there is no duty to provide another examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, it is found VA has satisfied its duties under 
the VCAA.




Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.   Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In this case, service connection for residuals of Ludwig's 
angina of the neck area was established by RO action in 
September 2000, at which time a 0 percent rating was assigned 
under 38 C.F.R. § 4.118, DC 7805, effective from August 1999.  
No timely appeal of that action was thereafter initiated.  In 
June 2001, the veteran submitted a claim for increase for his 
residuals of Ludwig's angina, the denial of which in April 
2002 forms the basis of the instant appeal.  By subsequent 
rating action in July 2002, the RO recharacterized the 
disability in question to that of residuals of Ludwig's 
angina of the neck, including scars and myofascial pain, and 
increased the schedular evaluation therefor from 0 to 10 
percent, effective from August 1999, under DC 7800-5290.  No 
further change in the description of such disability or in 
its evaluation was thereafter effectuated.  

The Board notes at the outset that Ludwig's angina is defined 
as a diffuse purulent inflammation of the follow of the 
mouth, its fascial spaces, muscles, and glands, and spreading 
to the soft tissues of the upper neck; edema may cause airway 
obstruction.  See Dorland's Illustrated Medical Dictionary 75 
(26th ed. 1981).

The record indicates that, while in service, the veteran 
developed Ludwig's angina following a tooth extraction and 
that its predominant facet at the time service connection was 
initially granted was that of scarring about the neck region.  
Such disability did not entail eczematous dermatitis, as a 
separate grant of service connection was established therefor 
and associated hyperpigmentation by RO action in September 
2000, and the rating assignable for that entity is not herein 
at issue.  Other evidence developed during the course of this 
appeal indicates that there is also present a component of 
myofascial pain affecting the soft tissues of the neck, 
although notice is taken that, as a result of a VA spine 
examination in June 2005, the presence of discogenic and 
arthritic involvement of the veteran's cervical spine was 
specifically found not to be a part of the residuals of the 
veteran's Ludwig's angina.  That evidence is not otherwise 
contradicted by competent finding or opinion.  To that 
extent, those provisions pertaining to a structural 
abnormality of the cervical spine, inclusive of 
intervertebral disc disease, ankylosis, vertebral fracture, 
or arthritis, are not for application under the facts of this 
case.  

VA's Schedule for Rating Disabilities provides for the 
evaluation of disabilities of the skin at 38 C.F.R. § 4.118.  
Effective August 30, 2002, VA amended those criteria for 
evaluating skin disabilities.  See 67 Fed. Reg. 49596 (2002).  

With respect to the skin criteria in effect prior to August 
30, 2002, disfiguring scars of the head, face, or neck, where 
slight, were 0 percent disabling; where the scarring was 
moderate and disfiguring, a 10 percent rating was for 
assignment.  38 C.F.R. § 4.118, DC 7800.  Where there was 
severe scarring, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles, a 30 
percent rating was assignable; where the scarring was 
complete or with an exceptionally repugnant deformity of one 
side of the face or with marked or repugnant bilateral 
disfigurement, a 50 percent rating was for assignment.  Id.

A rating of 10 percent was assignable for superficial scars 
that were poorly nourished with repeated ulceration, or where 
the scar was manifested by tenderness and pain on objective 
demonstration.  38 C.F.R. § 4.118, DCs 7803, 7804.  Scars 
were otherwise rated on the basis of limitation of the part 
affected.  38 C.F.R. § 4.118, DC 7805.

Regarding the criteria in effect on and after August 30, 
2002, disfigurement of the head, face, or neck is rated under 
DC 7800.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement, an 80 percent 
rating is for assignment.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement, the disability 
will be rated at 50 percent.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, the disability 
will be rated at 30 percent.  With one characteristic of 
disfigurement, the disability will be rated at 10 percent.  
38 C.F.R. § 4.118, DC 7800.

According to Note (1) of DC 7800, the eight characteristics 
of disfigurement, for purposes of evaluation under § 4.118, 
are:  Scar five or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

For scars of other than the head, face, or neck, which are 
deep or which limited motion are 10 percent disabling if 
exceeding six square inches (39 square centimeters).  38 
C.F.R. § 4.118, DC 7801.

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  
Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.

As well, the criteria for the evaluation of spinal disorders 
were amended during the course of the instant appeal, 
initially as of September 23, 2002 (as applicable only to 
intervertebral disc syndrome that is not herein at issue) and 
then, also, on September 26, 2003.  See 68 Fed. Reg. 51454-
51456 (2003); 67 Fed. Reg. 54345 (2002).  As in effect prior 
to September 26, 2003, a slight limitation of motion of the 
cervical spine warranted a 10 percent rating; with moderate 
limitation of motion, a 20 percent evaluation was assignable, 
and a severe limitation of motion warranted a 30 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5290.  

Pursuant to the regulatory changes effectuated September 26, 
2003, a general formula for the rating of all spinal 
disorders was established.  Thereunder, a spinal disorder, 
with or without regard to symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, is assigned 
a 10 percent rating where forward flexion of the cervical 
spine is greater than 30 degrees but not greater than 40 
degrees, or the combined range of motion of the cervical 
spine is greater than 170 degrees, but not greater than 335 
degrees, or there is muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour, or a vertebral body fracture with loss of 50 
percent of the height. 

A 20 percent rating is assignable where forward flexion of 
the cervical spine is greater than 15 degrees, but not 
greater than 30 degrees, or the combined range of motion of 
the cervical spine is not greater than 170 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
evaluation of 30 percent requires forward flexion of the 
cervical spine to be limited to 15 degrees or less or that 
there be favorable ankylosis of the entire cervical spine.  
For assignment of a 40 percent evaluation, there is required 
to be a showing of unfavorable ankylosis of the entire 
cervical spine and the 100 percent evaluation necessitates 
unfavorable ankylosis of the entire spine.

Regardless of the criteria, when assigning a disability 
rating for musculoskeletal impairment it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 
4.59, the rating for an orthopedic disorder must reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.  

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects. If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

The record as developed indicates that there are primarily 
three elements comprising the residuals of the veteran's 
Ludwig's angina, one of which encompasses the scars from a 
prior tracheotomy and drain insertion points, the second of 
which entails the effects of soft tissue injuries on the skin 
of the veteran's neck, and, thirdly, a myofascial pain 
syndrome resulting from soft tissue trauma.  It is noted that 
the veteran has voiced complaints of difficulty swallowing at 
the time of separate VA medical examinations in 2001 and 
2005, but examinations on those occasions, and for that 
matter the remainder of the record, do not disclose any 
intraoral pathology or obstruction of the airway.  

The related scarring is shown by medical examination and 
treatment records to be well-healed.  His tracheotomy and 
drain scars are otherwise shown to be without thickening, 
tenderness, or adherence to underlying tissue.  Contrary to 
the veteran's assertions of increased severity, there is no 
indication in the record that the surgical scarring from a 
prior tracheotomy or submental regions is tender and painful 
on objective demonstration, poorly nourished with repeated 
ulceration, or productive of any limitation of function.  
Similarly, the evidence does not indicate that the scars in 
question are of the requisite size or otherwise associated 
with pain, limitation of motion, or impaired function, such 
that a compensable initial rating would be for assignment 
under the revised rating criteria.  As well, the data on file 
in no way indicate that a rating in excess of 0 percent is 
warranted, solely on the basis of the scars, given the 
absence of any showing of tissue loss, gross distortion, 
asymmetry of one or more features or paired sets of features, 
or even a single characteristic of disfigurement.  It is also 
not disclosed that deep scarring or scarring causing limited 
motion is present over an area of 12 square inches or more.  
Hence, the tracheotomy and drain scars are not found to be 
compensably disabling under the "old" or "new" criteria.  

There is, however, skin involvement due to soft tissue trauma 
which the Board herein determines to be compensably 
disabling.  Notice is taken that a VA examination in July 
2004 revealed a papery texture of the left posterior cervical 
triangular area, along with minimal erythema or pigmentation.  
The VA examiner at that time noted that the veteran described 
that area as a source of his eczema and such examiner 
recorded a diagnosis of eczematous dermatitis involving the 
left posterior neck.  While the foregoing is more consistent 
with the veteran's other service-connected skin disorder that 
is not herein at issue, further VA examination in June 2005 
disclosed multiple areas of fibrosis of the neck and a 
certain tightness and lack of suppleness of the neck skin, 
which the examiner stated was often associated with soft 
tissues which had suffered extreme trauma, be it from 
mechanical injury, infection, or multiple surgeries.  On that 
basis, and with resolution of all reasonable doubt in the 
veteran's favor, the Board assigns a 10 percent evaluation on 
the basis of skin changes that are analogous to moderate 
scarring with resultant moderate disfigurement, based on the 
criteria in effect prior to August 2002, and on the basis of 
a single characteristic of disfigurement with respect to DC 
7800, as now in effect.  See 38 C.F.R. §§ 4.20, 4.118. 

Regarding the myofascial pain syndrome resulting from soft 
tissue trauma, it is noted that the veteran's principal 
complaint is that of pain in the area of the neck with 
radiation into the shoulder. The veteran produces multiple 
reports from a massage therapist whom he consulted in an 
effort to relieve his neck and shoulder stiffness.  On a VA 
examination in October 2001, flexion of the cervical spine 
was to within one inch of the chin, lateral bending was 
normal to 45 degrees in each direction, and extension was 
reduced by more than one-third to 30 degrees.  Tenderness of 
the trapezius and paracervical muscles was identified.  On 
further VA examination in July 2004, forward flexion and 
extension were found to be normal, with rotation reduced to 
60 degrees and lateral bending to 30 degrees in each 
direction.  Trigger points were noted to be present in the 
left trapezius area.  On a VA clinical evaluation in June 
2005, there was found to be a painful limitation of motion of 
the cervical spine, without spasm, weakness, or tenderness.  
Forward flexion was to 20 degrees, extension to 35 degrees, 
lateral flexion to 20 degrees in each direction, and rotation 
was to 30 degrees to the right and to 40 degrees to the left.  

Notice is taken that there exist nonservice-connected 
structural changes of the veteran's cervical spine.  It is 
pertinent to note that the Court has held that regulations 
require that when examiners are not able to distinguish the 
symptoms and/or degree of impairment due to service-connected 
from any other diagnosed nonservice- connected disorder (see 
Mittleider v. West, 11 Vet. App. 181 (1998)) and medical 
evidence is required to permit the Board and adjudicators to 
determine the degree of disability attributable to the 
service-connected as opposed to the nonservice-connected 
disorder.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  In 
this case, the medical record does not reasonably permit a 
differentiation between the diminution in range of motion 
caused by disc or arthritic involvement and the loss of 
motion attributable to the myofascial pain syndrome.  As 
such, the disability herein presented for evaluation must be 
considered as producing all of the limitation of motion shown 
to be present.  To that end, there is demonstrated to be 
present not more than a moderate limitation of motion of the 
cervical spine, based on the criteria in effect prior to 
September 2003.  Under the revised criteria, forward flexion 
as of the July 2004 examination and overall range of motion 
of the cervical spine at that time warranted not more than a 
10 percent evaluation; the range of motion values set forth 
on the VA examination in June 2005 are reflective of 
entitlement at the 20 percent level, but no greater.  With 
resolution of all doubt in the veteran's favor, it is held 
that the assignment of a 20 percent evaluation is warranted 
for diminished range of motion of the cervical spine, due to 
myofascial pain, throughout the entirety of the appeal 
period.  

Remaining for consideration is the question of whether any 
additional schedular rating in excess of 20 percent is 
warranted on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca.  The record reflects that, on a VA medical 
examination in July 2004, the veteran was found to be able to 
flex, extend, rotate, and bend his neck repetitively, with 
only some discomfort occurring on repetitive lateral bending.  
On a VA ear, nose, and throat examination in June 2005, the 
examiner found no evidence of weakened movement, and, noting 
that as an otolaryngologic surgeon, he was incapable of 
commenting on the degree of functional impairment, he 
nevertheless opined that the pain from myofascial scarring as 
well as subsequent nerve entrapment could significantly limit 
functional ability during flare-ups or with repeated use of 
the cervical spine.  Findings from a VA spine examination 
conducted at the same time included the existence of daily 
flare-ups of pain and a slight increased level of discomfort 
with repetitive movement, but the examining physician was of 
the opinion that there was no evidence of any significant 
increase in associated disability therefrom and no episodes 
of significant incapacity.  

The more persuasive evidence is that provided by the VA 
physician who conducted the June 2005 examination, given that 
evaluation of orthopedic disability is his specialty.  The 
opinion of the VA otolaryngologist in June 2005 is of far 
less probative value as it is based on an area of medicine 
that was not his specialty.  In fact, the clinician indicated 
as much in his examination report.  As well, his opinion as 
to the extent of functional loss was in part based on the 
subsequent onset of nerve entrapment at some undefined time, 
a manifestation that the record clearly does not demonstrate 
to this point.  Moreover, the record does not otherwise 
quantify the degree, if any, to which range of motion of the 
veteran's cervical spine might be adversely impacted by pain 
or functional loss.  As such, it is concluded that the 20 
percent schedular evaluation herein assigned on the basis of 
limitation of motion of the cervical spine adequately 
compensates the veteran for any and all pain and resulting 
functional limitations.  

In all, the residuals of Ludwig's angina are in this instance 
to be rated separately, as follows:  (a) A 0 percent rating 
for surgical scars from a tracheotomy and drain sites; (b) a 
10 percent schedular rating, but none greater, is warranted 
on the basis of skin disfigurement, and (c) a separate 20 
percent schedular evaluation, but none greater, is for 
assignment on the basis of limitation of motion of the 
cervical spine.  These ratings supplant the 10 percent rating 
previously assigned under DC 7800-5290 and are not in 
addition thereto. 




ORDER

A compensable rating for residuals of surgical scars for a 
tracheotomy and drain placement for treatment of Ludwig's 
angina is denied.

A 10 percent rating, but none greater, for skin disfigurement 
of the neck, as a residual of Ludwig's angina, is assigned, 
subject to those provisions governing the payment of monetary 
benefits.  

A 20 percent rating, but none greater, for limitation of 
motion of the cervical spine, as a residual of Ludwig's 
angina, is assigned, subject to those provisions governing 
the payment of monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


